Birdsong, Judge.
Gail Beckman, on August 4, 1983, pursuant to OCGA § 5-6-34 filed with the trial court a direct appeal to this court from an order by the superior court affirming a fee arbitration award conducted by the State Bar of Georgia, a governmental agency. Wallace v. Wallace, 225 Ga. 102, 113 (166 SE2d 718). OCGA § 5-6-35 mandates that appeals from decisions of superior courts reviewing decisions of state and local administrative agencies shall be by application for permission to appeal including enumerations of error to be urged on appeal and stating why the appellate court has jurisdiction. Such application must be filed with the clerk of this court within 30 days of the order of the superior court of which complaint is made. In this case, the order of the superior court affirming the fee arbitration award is dated July 15, 1983. To date no proper application for discretionary appeal has been filed with the clerk of this court. Inasmuch as the mandated procedure has not and cannot be followed in a timely fashion, the appeal must be dismissed. Hendley v. Auto Owners Ins. Co., 154 Ga. App. 316 (268 SE2d 722).

Appeal dismissed.


Quillian, P. J., and Carley, J., concur.